Motion (1) for an order,correcting the order of reversal entered herein October 3, 1947 (272 App. Div. 531), to conform it to the decision of the court; (2) for an order permitting the defendants to appeal to the Court of Appeals upon certified questions; (3) if such motions be denied, for an order granting a reargument of the appeal taken herein by the plaintiff; (4) if such motions be denied, for directions for the guidance of the Special Term and the Commission on the rehearing directed to be had by this court. Motions denied in all respects, without costs. All concur, except MeCurn, J., who dissents and votes to amend the order of reversal so as to read “on the law” and to certify to the Court of Appeals the question as to the correct rule for ascertaining the damages. Present — Harris, MeCurn, Larkin and Love, JJ.